DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 16, 2022 has been entered.  Claims 1-6, 9-16, and 19-20 remain pending in the application.  Applicant’s amendments to the Specification have overcome the objection previously set forth in the Non-Final Office Action mailed May 4, 2022.  

Allowable Subject Matter
Claims 1-6, 9-16, and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 11, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter: a central channel extending laterally across the latch structure, wherein the connecting member is inserted into the central channel in order to lock the connecting member to one of the plurality of laterally-offset locking positions; a latch insert configured to be inserted at least partially within the central channel and to intersect each of the plurality of laterally-offset locking position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



/J.E.H./Examiner, Art Unit 3612